PER CURIAM.
Lillie J.G. Labasbas and Arnulfo 0. Labasbas appeal the district court’s order granting the Defendants’ motion to dismiss their civil action alleging claims under the Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C.A. §§ 1961-1968 (West 2000 & Supp.2002). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Labasbas v. Moore, No. CA-01-1906-A (E.D. Va. filed May 16, 2002, entered May 20, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.